 

Exhibit 10.2

 

PROMISSORY NOTE

 

U.S. $30,000,000.00 As of September 23, 2013

 

RECITALS

 

A.          TS New Bern, LLC, a Delaware limited liability company, successor by
merger with Fountains at Newbern Station, LLC and Newbern Station Holdings, LLC,
each a North Carolina limited liability company (together with its successors
and permitted assigns, "Borrower"), having an address at 19950 West Country Club
Drive, Suite 800, Aventura, Florida 33180 and NXT Capital, LLC, a Delaware
limited liability company, its successors and assigns (collectively, "Lender")
entered into that certain Loan Agreement of even date herewith (as amended,
modified, restated, extended, supplemented or replaced from time to time, the
"Loan Agreement").

 

B.          This Promissory Note (as amended, modified, restated, extended,
supplemented or replaced from time to time, this "Note") is made by Borrower to
evidence the Loan and is secured by, among other things, that certain Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing of
even date herewith encumbering, among other things, the property commonly
described as Fountains at South End located in Charlotte, North Carolina. Except
as otherwise set forth herein, payment of this Note is governed by the Loan
Agreement, the terms of which are incorporated herein by express reference as if
fully set forth herein. Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

 

THEREFORE, FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of
Lender the original principal amount of Thirty Million and No/100ths Dollars
($30,000,000.00) or so much thereof as may be advanced from time to time,
together with all other amounts added thereto pursuant to this Note or otherwise
payable to Lender under the Loan Documents, together with interest from the date
hereof on the balance of principal from time to time outstanding, in United
States currency, at the rates and at the times hereinafter described. Payments
shall be made to Lender at the following address: Wells Fargo Wholesale Lockbox,
Building 2C2, Lockbox #60253, 1525 West W.T. Harris Boulevard, Charlotte, North
Carolina 28262 (or such other address as Lender may hereinafter designate in
writing to Borrower).

 

1.          Interest and Monthly Payments. All interest and principal shall be
paid at the times and in the amounts as required by the Loan Agreement. If not
sooner due and payable, the entire indebtedness evidenced by this Note shall be
due and payable on the Maturity Date, or any earlier date on which such
indebtedness may become due, whether by acceleration or otherwise.

 

2.          Prepayment. This Note may be prepaid only as provided in Section 2.6
of the Loan Agreement.

 

3.          Default. Upon the occurrence of an Event of Default the unpaid
balance of the principal amount of this Note, together with all accrued and
unpaid interest thereon, may become, or may be declared to be, due and payable
in the manner, upon the conditions and with the effect provided in the Loan
Agreement.

 

4.          General Provisions.

 

(a)          Writing. This Note may not be terminated or amended orally, but
only by a termination signed by Lender or amendment in writing signed by
Borrower and Lender.

 

(b)          Security, Application of Payments. This Note is secured by the
liens, encumbrances and obligations created hereby and by the other Loan
Documents and the terms and provisions of the other Loan Documents are hereby
incorporated herein. Payments will be applied as set forth in the Loan
Agreement.

 

 

 

 

(c)          Binding on Successors; Joint and Several. This Note and all
provisions hereof shall be binding upon Borrower and all persons claiming under
or through Borrower, and shall inure to the benefit of Lender, together with its
successors and assigns, including each owner and holder from time to time of
this Note. The obligations of Borrower under the Note shall be joint and several
obligations of Borrower and of each Borrower, if more than one, and of each
Borrower's heirs, personal representatives, successors and assigns. The word
"Lender", when used herein, shall include the successors and assigns of Lender
named herein, and the holder or holders, from time to time, of the Note,
including any Holder subject to a Co-Lender Agreement. Lender may from time to
time, without the consent of Borrower, sell, transfer, pledge, assign, convey or
syndicate this Note, the Loan and the Loan Documents (or any interest therein),
and any and all servicing rights with respect thereto, and may grant
participations in the Loan, delegate its duties and obligations under the Loan
and the Loan Documents, split the Loan into multiple parts, or this Note into
multiple component notes or tranches or issue mortgage pass-through certificates
or other securities evidencing a beneficial interest in rated or unrated public
offerings or private placement. Borrower shall not assign or attempt to assign
its rights under this Note or any of the other Loan Documents or the Loan or
delegate or attempt to delegate any of its duties or obligations under this Note
or any of the other Loan Documents or the Loan and any purported assignment or
delegation shall be void.

 

(d)          Time of Essence. Time is of the essence as to all dates set forth
herein.

 

(e)          Costs and Expenses. Borrower promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all attorneys'
fees and disbursements, as described in Article 8 of the Loan Agreement.

 

(f)          Governing Law; Severability. THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS NOTE SHALL NOT AFFECT OR IMPAIR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINDER OF THIS NOTE, AND TO THIS
END, THE PROVISIONS OF THIS NOTE ARE DECLARED TO BE SEVERABLE.

 

(g)          Notices. Notices shall be given under this Note in conformity with
the terms and conditions of the Loan Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE TO FOLLOW]

 

-2-

 

 

Borrower has delivered this Note as of the day and year first set forth above.

 

  BORROWER:       TS NEW BERN, LLC, a Delaware limited liability company      
By: Trade Street Operating Partnership, LP, a Delaware limited partnership, its
sole member

 

  By: Trade Street OP GP, LLC, a Delaware limited liability company, its general
partner

 

  By: Trade Street Residential, Inc., a Maryland corporation, formerly known as
Feldman Mall Properties, Inc., its sole member

 

  By: /s/ David Levin   Name: David Levin   Its: President

 

Signature Page to Promissory Note

 

 

 

